

115 HR 4063 IH: Power Outage for Weather Emergency Repair Act
U.S. House of Representatives
2017-10-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4063IN THE HOUSE OF REPRESENTATIVESOctober 12, 2017Mr. Soto introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo require the Secretary of Energy to maintain a database of information on electricity outages,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the Power Outage for Weather Emergency Repair Act or the POWER Act. 2.Electricity outage database (a)DatabaseNot later than 90 days after the date of enactment of this Act, the Secretary of Energy shall maintain a database of information on electricity outages that—
 (1)is publicly accessible; and (2)includes—
 (A)for each such outage— (i)the specific cause of the outage, including type of weather event or natural disaster and strength of such weather event or natural disaster, if applicable; and
 (ii)the impact of the outage, including duration and number of electric consumers affected, and megawatts lost, because of the interruption in electric service; and
 (B)information that is categorized— (i)by type and size of utility;
 (ii)by impact of the outages; (iii)by cause of the outages; or
 (iv)in any other manner that the Secretary determines will make such information available and useful in the mitigation of future electricity outages.
 (b)Collection of dataThe Secretary of Energy shall promulgate a rule to require each electric utility to report to the Secretary of Energy, acting through the Administrator of the Energy Information Administration, information on electricity outages of the electric utility for outages that interrupt electric service resulting in a loss of more than 300 megawatts or affecting at least 50,000 electric consumers.
			